Title: To Thomas Jefferson from Frances Wright, 27 July 1820
From: Wright, Frances
To: Jefferson, Thomas

Sir  Whitburn-Sunderland July 27th 1820The very gratifying letter which you did me the honor to address to me in May last, has followed me from the States until it has reached me at this place in England.I cannot resist the impulse of my heart which leads me to express to Mr Jefferson the pleasure that his letter has imparted to me. The approbation of such a mind as Mr Jefferson’s does indeed make the heart of the poet proud;—and very proud does mine feel at this moment. It is a reward such as has been conveyed to me Sir, in your letter that more than balances against the chilling disappointments which fall on the ardent spirit in its first intercourse with the world, and which strengthens it to bear up against those rubs and discouragements which sometimes go nigh, not merely to dispel all its hopes and dreams, but to destroy its energy, and make it forego its efforts after usefulness, and its desire of honor.Will you permit me Sir, this expression of my sentiments, and forgive me if I farther add—that mingled with the affection I feel for the young and free America, and the deep interest with which I regard her amazing progress in all that renders a nation important in its foreign relations, and happy in its internal arrangement, is the reverence I feel for the name of Mr Jefferson, to whose englightened, active and disinterested patriotism his country owes much of its glory, its virtue and its happiness.I am Sir, with sentiments of the highest respect your most obliged and obedient servantFrances Wright